DETAILED ACTION
Status of Claims
Claim 48 is newly submitted. Claims 1-23, 25-26, 28, 39-40, and 45-46 were previously canceled. Claims 24, 27, 29-38, 41-44, and 47-48 are pending and subject to examination on the merits.

Response to Amendments
Because the 5/10/2022 claim amendments are responsive, the claim objections are withdrawn. Because the claim amendment is partially responsive to the 35 USC 112(b) rejections, only some of those rejections are withdrawn. Any 112(b) rejection not withdrawn is reiterated below.

Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive, for reasons below.
Applicant asserts that the prior art of record fails to teach “wherein the plurality of delivery nozzles are positioned above a level of liquid present in the delivery funnel” (see remarks at 8-9). Because this limitation is introduced through amendment, it’s addressed in the art rejection below.
Applicant asserts that one would not look to HARTMANN to cure the deficiencies of KRAMBROCK since HARTMANN is directed to a different technology and a different problem that is particular to that area of technology. This is not persuasive for at least two reasons. First, HARTMANN is directed to the field of liquid spray nozzles, so it’s analogous to the present invention. See MPEP § 2141.01(a) (“the reference must be analogous to the claimed invention”). Second, HARTMANN’s rotatable nozzles are reasonably pertinent to the problem faced by the inventors of the present application. The inventors are concerned with creating a swirl using jets of various angles ejected from rotatable nozzles (see para. 0014) and would’ve looked at how HARTMANN’s rotatable nozzles are used to create jets of various angles.

Election/Restrictions
Applicants' attention is drawn to the fact that the instant claims are directed to at least two distinct inventions—a device, represented by claims 24, 27, 29-37, and 47-48 (Group I); a method, represented by claims 38 and 41-44 (Group II). The restriction requirement is not made at this time, however it may be imposed later if the claims are amended to introduce additional limitations to each invention.

Claim Interpretation
As explained in previous Actions, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“cleaning device” in claims 24, 32, 38, 48;
“supply for the plastic particles” in claims 24, 36;
“liquid supply” in claims 24, 36;
“measuring device” in claims 33, 34, 43, 44.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“cleaning device” is interpreted as requiring the structure(s) of a refiner or a drum (see claim 37), and equivalents thereof;
“supply for the plastic particles” is interpreted as requiring the structure(s) of a supply reservoir (see claims 31, 42), and equivalents thereof;
“liquid supply” is interpreted as requiring the structure(s) of a container or a pipe, and equivalents thereof;
“measuring device” is interpreted as requiring the structure(s) of a fill level sensor (see claim 35), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 44 recites “The method according to claim 43, further comprising at least one measuring device is configured to measure a fill level in the outlet of the delivery funnel.” It’s unclear how the claimed method can further comprise at least one measuring device. As a suggestion, the claim language can be changed to: “the delivery funnel further comprising at least one measuring device configured to measure . . . .” Also, the word “is” should be deleted.
Claim 48 recites “The device of claim 24, further comprising feeding the mixture of the plastic particles and the liquid to a cleaning device using the plurality of delivery nozzles.” It’s unclear how the claimed device can further comprise a step of feeding the mixture. As a suggestion, the claim language can be changed to: “wherein the mixture of the plastic particles and the liquid is fed to the cleaning device using the plurality of delivery nozzles.” Also, “a cleaning device” should be changed to “the cleaning device,” because claim 24 already recites “a cleaning device” at line 1-2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-35 and 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “wherein a supply of at least one of (a) the plastic particles; and (b) the liquid supplied to the cleaning device may be manipulated . . .” at line 1-3. First, it’s unclear if the phrase “supplied to the cleaning device” refers to only the liquid, or refers to both the liquid and the plastic particles. Second, the use of various punctuations such as colon, semicolon, and parentheses make the sentence confusing to read. Third, it’s unclear if “a supply” is singular or plural. As a recommendation, the claim could be rewritten as:
“wherein at least one of a supply of the plastic particles and a supply of the liquid may be manipulated to change a solid consistency”
Claim 43 recites “the measured data” at line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 33-35 and 44 are rejected because they depend on a claim rejected herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over KRAMBROCK (US PGPUB 20040197154), in view of HARTMANN (US Patent 8322908).
Regarding claim 24, the preamble is non-limiting because the phrase “for jointly delivering plastic particles and a liquid to a cleaning device to remove impurities from the plastic particles” only recites the purpose of intended use of the claimed invention, and the claim’s body fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II).
KRAMBROCK teaches a device (installation 1, fig. 1, para. 0032) comprising: a delivery funnel (container 5, fig. 1-3, para. 0032) comprising an inlet and an outlet (container 5 has an outlet 7 and an unlabeled inlet covered by lid 11, see fig. 1-3, para. 0032), and a plurality of delivery nozzles positioned on the delivery funnel (three nozzles 16 through 16” positioned on container 5, fig. 5, para. 0038), wherein each of the plurality of delivery nozzles extends into the delivery funnel (see fig. 5).
KRAMBROCK’s inlet is structurally fully capable of performing the recited function(s) of “connect to a supply for the plastic particles.” For example, container 5 is connected to storage container 13 containing solids 2 (fig. 1, para. 0032), which can be granules of plastic (para. 0017, 0040). Likewise, KRAMBROCK’s outlet is structurally fully capable of performing the recited function(s) of “connect to the cleaning device.” For example, outlet 7 is connected to pipe 23 (para. 0033), which can be connected to a cleaning device. Also, outlet 7 can be connected to a receiver/sender for sending the solid/liquid mixture to a further container (para. 0034), which can be a cleaning device.
KRAMBROCK’s delivery funnel is structurally fully capable of performing the recited function(s) of “connect to a liquid supply.” For example, container 5 is connected to delivery line 9, which supplies conveying medium 15 (which can be water, para. 0008, 0040) to container 5 (fig. 1-3, para. 0032).
Each of KRAMBROCK’s nozzles is structurally fully capable of performing the recited function(s) of “discharge a liquid jet directed toward an inner wall of the delivery funnel at an angle relative to an axial direction of the delivery funnel so as to create a swirl of liquid at the outlet that mixes the plastic particles and the liquid in the delivery funnel.” For example, each of nozzle 16 through 16” discharges a liquid jet toward an inner wall of container 5 (fig. 5, para. 0038; see also fig. 1-3) at an angle relative to an axial direction of the delivery funnel (see fig. 1-3, the liquid jet has an angle relative to container 5’s axial direction), wherein a swirl of liquid is created at the outlet (creating a spiral inside container 5, para. 0038, fig. 5; see also fig. 1-3) that mixes the plastic particles and the liquid in the delivery funnel (solids, which can be granules of plastic, and conveying medium 15, which can be water, are mixed inside container 5, see fig. 1-3, para. 0032-33). Moreover, KRAMBROCK discloses that the swirl in the funnel can be in a clockwise direction (see fig. 4) or a counterclockwise direction (see fig. 5).
KRAMBROCK’s nozzles are structurally fully capable of being “positioned above a level of liquid present in the delivery funnel” for several reasons. First, KRAMBROCK teaches that the level of liquid/water in the delivery funnel can be controlled (see para. 0035); this means the level of liquid/water can be below the nozzles. Second, a person having ordinary skill in the art would understand that liquid/water must be first introduced into the circulation loop shown in fig. 1 (e.g., through the top opening of container 5); this means the amount of liquid/water introduced into the circulation loop can be adjusted such that the level of liquid/water in the funnel can be below the nozzles.
KRAMBROCK does not explicitly teach: “wherein at least one of the plurality of delivery nozzle is pivotally coupled to the delivery funnel and configured to pivot relative to the delivery funnel to change a direction of at least one liquid jet.”
HARTMANN teaches a nozzle (nozzle 16, fig. 1-7) for directing a jet toward a container wall to create a vortex (see col. 3 line 48-52, col. 5 line 14-17, fig. 7), just like the present application; thus HARTMANN is analogous. HARTMANN teaches a delivery nozzle (nozzle 16) that’s is pivotally coupled to a container wall (nozzle 16 is coupled to wall 46, see fig. 4-5, col. 4 line 61-65; the nozzle is mounted on a swivel that’s lockable and rotatable 360 degrees, see fig. 4, col. 2 line 25-30, col. 2 line 59-64, claims 4-6). The nozzle is structurally fully capable of pivoting relative to the container wall to change a direction of a liquid jet (as explained above, the nozzle is rotatable 360 degrees; see also fig. 4, col. 4 line 61-65, claim 6). Moreover, by directing a jet toward the container wall, the nozzle can create a vortex (see col. 3 line 48-52, col. 5 line 14-17, fig. 7).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify HARTMANN to make at least one delivery nozzle pivotally coupled to an inner wall of the delivery funnel (such that the nozzle(s) are capable of pivoting relative to the delivery funnel to change a direction of at least one liquid jet), with reasonable expectation of discharging liquid jets into the delivery funnel, for several reasons.
First, making something adjustable is considered obvious. See MPEP § 2144.04.V.D. In this case, making at least one delivery nozzle adjustable in its discharging direction would still achieve the predictable result of discharging a liquid jet toward an inner wall of the delivery funnel so as to create a swirl of liquid in the funnel. 
Second, a person having ordinary skill in the art would understand that making the nozzle(s) adjustable can yield the benefit of changing the direction of the swirl in the funnel. Indeed, KRAMBROCK already discloses that the swirl can be in a clockwise direction (see fig. 4) or a counterclockwise direction (see fig. 5), and that its invention is not limited to the embodiments shown or described (para. 0041).
Third, it’s well known in the nozzle art that a nozzle can be pivotally coupled to a container wall such that the nozzle can pivot relative to the container wall to change a direction of a liquid jet (see HARTMANN). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. At least one delivery nozzle pivotally coupled to the delivery funnel, as incorporated here, would still serve the same function as before (e.g., discharging a jet toward the container wall to create a swirl), thus yielding predictable results.
In the resulting combination of KRAMBROCK and HARTMANN, the at least one delivery nozzle pivotally coupled to the delivery funnel would be structurally fully capable of pivoting relative to the delivery funnel to change a direction of at least one liquid jet.
Regarding claim 48, the combination of KRAMBROCK and HARTMANN teaches the device according to claim 24. The phrase “feeding the mixture of the plastic particles and the liquid to a cleaning device using the plurality of delivery nozzles” is interpreted as intended use, because it’s directed to how the device is used without imposing any structural limitation. In the combination of KRAMBROCK and HARTMANN, the device is structurally fully capable of performing the recited functions. As explained above, the combination teaches: liquid/water and plastic particles are mixed in the delivery funnel; the funnel has a plurality of nozzles; the funnel’s outlet is connected to a cleaning device.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of KRAMBROCK and HARTMANN (as applied to claim 24), in view of FIEDLSCHUSTER (WIPO Publication WO9806499).
Regarding claim 27, the combination of KRAMBROCK and HARTMANN teaches the device according to claim 24. 
The combination does not explicitly teach at least one of the plurality of delivery nozzles is positioned on an edge of the inlet of the delivery funnel.
FIEDLSCHUSTER teaches a delivery funnel for mixing plastic with liquid, just like the present application; thus FIEDLSCHUSTER is analogous. FIEDLSCHUSTER teaches a delivery funnel (mixing funnel 4, abstract, fig. 1-2, 5-8) comprising an inlet and an outlet (filling opening 52 and outlet opening 43, para. 0056, 0061-65, fig. 1-2, 5-8), and a delivery nozzle positioned on the delivery funnel (mixing jet pipe 51 positioned on mixing funnel 4, para. 0056-57, 0062, 0082, 0090, fig. 1-2, 5-8). Moreover, FIEDLSCHUSTER teaches the delivery nozzle (mixing jet pipe 51) is positioned on an edge of the inlet of the delivery funnel (see fig. 1-2, 5-8).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KRAMBROCK and HARTMANN to position at least one delivery nozzle on an edge of the delivery funnel’s inlet (see FIEDLSCHUSTER), with reasonable expectation of supplying liquid to the funnel, for at least two reasons. First, rearrangement of parts is considered obvious. MPEP § 2144.04.VI.C. Second, it’s well known in the art to position a delivery nozzle on an edge of the delivery funnel’s inlet (see FIEDLSCHUSTER). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The nozzle(s), as rearranged, would still perform the same function as before (e.g., supplying liquid), thus yielding predictable results.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of KRAMBROCK and HARTMANN (as applied to claim 24), in view of BRAZELTON (US Patent 4688945).
Regarding claim 29, the combination of KRAMBROCK and HARTMANN teaches the device according to claim 24. 
The combination does not explicitly teach wherein at least one liquid jet is discharged by at least one of the plurality of delivery nozzles directly into the outlet of the delivery funnel.
BRAZELTON teaches a mixing funnel, just like the present application; thus BRAZELTON is analogous. BRAZELTON teaches a delivery funnel (see dashed lines in annotated fig. 2 below) with delivery nozzles (see nozzle openings 99) positioned on an edge of the inlet of the delivery funnel (see annotated fig. 2 below). BRAZELTON teaches wherein at least one liquid jet is discharged by at least one delivery nozzle directly into the outlet of the delivery funnel (see arrows in annotated fig. 2 below).

    PNG
    media_image1.png
    200
    440
    media_image1.png
    Greyscale


Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KRAMBROCK and HARTMANN to have at least one delivery nozzle discharge at least one liquid jet directly into the outlet of the delivery funnel (as taught by BRAZELTON), with reasonable expectation of injecting water into the funnel, for at least two reasons. First, it’s well known in the art to have at least one delivery nozzle discharge at least one liquid jet directly into the outlet of the delivery funnel; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Second, BRAZELTON teaches that such configuration of the nozzle can create a venturi effect to draw material downwardly into the swirling stream of water (col. 7 line 50-54). Thus, a person having ordinary skill in the art would’ve been motivated to incorporate having at least one delivery nozzle discharge at least one liquid jet directly into the outlet of the delivery funnel.
The phrase “wherein at least one liquid jet is discharged by at least one delivery nozzle directly into the outlet of the delivery funnel” is interpreted as intended use because it’s directed to how the device is used without imposing any structural requirement. The device (as taught by the combination of KRAMBROCK, HARTMANN, and BRAZELTON) is structurally fully capable of performing the recited function(s), as explained above.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of KRAMBROCK and HARTMANN (as applied to claim 24), and in view of BARDELL (US PGPUB 20010048900).
Regarding claim 30, the combination of KRAMBROCK and HARTMANN teaches the device according to claim 24.
The combination does not explicitly teach wherein the inlet of the delivery funnel comprises an elliptical edge.
BARDELL teaches a mixing chamber comprising a nozzle (see fig. 11), just like the present application; thus BARDELL is analogous. BARDELL teaches that the mixing chamber can have an inlet comprising an elliptical edge (fig. 11, para. 0046). 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KRAMBROCK and HARTMANN to incorporate an elliptical edge as the inlet of the delivery funnel, with reasonable expectation of creating mixtures. It’s well known in the art that a mixing chamber’s inlet can have an elliptical edge (as taught by BARDELL); one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KRAMBROCK and HARTMANN (as applied to claim 24), and in view of RICHARDSON (US Patent 5011087).
Regarding claim 31, the combination of KRAMBROCK and HARTMANN teaches the device according to claim 24. The combination teaches wherein the supply for the plastic particles comprises a supply reservoir connected to the inlet of the delivery funnel (see KRAMBROCK at fig. 1-3, storage container 13 connected to container 5).
The combination does not explicitly teach wherein rotatably driven supply brushes are positioned within the supply reservoir and are configured to push the plastic particles to the inlet of the delivery funnel.
RICHARDSON teaches a supply for plastic particles (fig. 3-4), just like the present application; thus RICHARDSON is analogous. RICHARDSON teaches a supply hopper 11 (fig. 3-4) and rotatably driven supply brushes (paddles 39 which are rotatably driven, see fig. 4, col. 5 line 22-26) positioned within the supply reservoir (within hopper 11, fig. 3-4). A person having ordinary skill in the art would understand paddles 39 can push plastic particles downward.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KRAMBROCK and HARTMANN to incorporate rotatably driven supply brushes positioned within the supply reservoir (as taught by RICHARDSON), with reasonable expectation of supplying plastic. RICHARDSON teaches that the paddles 39 help control the supply of plastic flakes (col. 5 line 2-6). Thus, a person having ordinary skill in the art would’ve been motivated to incorporate those paddles. In the resulting combination of KRAMBROCK, HARTMANN, and RICHARDSON, the brushes are structurally fully capable of performing the recited function(s) of “push the plastic particles to the inlet of the delivery funnel,” as explained above.
Regarding claim 32, the combination of KRAMBROCK, HARTMANN, and RICHARDSON teaches the device according to claim 31. The phrase “wherein a supply of at least one of: (a) the plastic particles; and (b) the liquid supplied to the cleaning device may be manipulated to change a solid consistency” is interpreted as intended use because it’s directed to how the device is used without imposing any structural requirement. The device (as taught by the combination of KRAMBROCK, HARTMANN, and RICHARDSON) is structurally fully capable of performing the recited function(s). For example, KRAMBROCK teaches the supply of the plastic particles may be manipulated to obtain the optimum ratio of liquid to solid (para. 0010). KRAMBROCK also teaches the supply of the liquid may be manipulated (para. 0039).

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KRAMBROCK, HARTMANN, and RICHARDSON (as applied to claim 32), and in further view of BACHER (US PGPUB 20090004325).
Regarding claim 33, the combination of KRAMBROCK, HARTMANN, and RICHARDSON teaches the device according to claim 32.
The combination does not explicitly teach at least one measuring device configured to measure and transmit data for at least one parameter of the device.
BACHER teaches a device for treating plastics material, just like the present application; thus BACHER is analogous. BACHER teaches a delivery funnel (hopper 24 or 91, fig. 1 & 9; para. 0028, 0048; claim 5) and at least one measuring device (level probes 34 or 90, fig. 1 & 9; para. 0028, 0048) that measure the level/amount of plastics material inside the delivery funnel (para. 0028, 0048) and transmit data regarding the level/amount (deliver signal to means 64 or control means 92, para. 0028, 0032, 0034, 0048-49).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KRAMBROCK, HARTMANN, and RICHARDSON to incorporate at least one measuring device configured to measure and transmit data for at least one parameter of the device (as taught by BACHER), with reasonable expectation of controlling the level/amount of plastics material inside the delivery funnel. As BACHER explains, by using the probe to monitor the level/amount of plastics material inside the delivery funnel, the level/amount can be controlled (see, e.g., para. 0028, 0032, 0034, 0048-49). Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate such measuring device.
In the resulting combination of KRAMBROCK, HARTMANN, RICHARDSON, and BACHER, the measuring device is structurally fully capable of performing the recited function(s) of “measure and transmit data for at least one parameter of the device,” as explained above.
Regarding claim 34, the combination of KRAMBROCK, HARTMANN, RICHARDSON, and BACHER teaches the device according to claim 33. BACHER teaches a regulating apparatus (means 64 or control means 92, para. 0028, 0032, 0034, 0048-49; fig. 1 & 9), which receives measured data from the at least one measuring device (receive signal from probes 34 or 90, para. 0028, 0032, 0034, 0048-49) and control or regulate the supply of the plastic particles based on the measured data transmitted by the measuring device (controlling level of plastics material in hopper based on signal from probes 34 or 90, see para. 0028, 0032, 0034, 0037, 0040, 0043-44, 0048-49). Moreover, KRAMBROCK already teaches that the supply of the plastic particles and the supply of the liquid may be manipulated or regulated (as explained above).
The phrase “wherein at least one of a control of the supply of the plastic particles and a control of the supply of the liquid is regulated based on measured data transmitted by the at least one measuring device” is interpreted as intended use because it’s directed to how the device is used without imposing any structural requirement. The device (as taught by the combination of KRAMBROCK, HARTMANN, RICHARDSON, and BACHER) is structurally fully capable of performing the recited function(s), as explained above. 
Regarding claim 35, the combination of KRAMBROCK, HARTMANN, RICHARDSON, and BACHER teaches the device according to claim 33. BACHER teaches wherein the at least one measuring device comprises a fill level sensor (probes 34 or 90 measure level/amount of plastics material, as explained above). The fill level sensor is structurally fully capable of measuring a fill level in the outlet of the delivery funnel (probes 34 or 90 can be located at or near the outlet of the funnel, see fig. 1-10).

Claims 36-38 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over HOFMANN (US PGPUB 20080191069), in further view of KRAMBROCK and HARTMANN.
Regarding claim 36, the preamble is non-limiting because the phrase “for removing impurities from plastic particles” only recites the purpose of intended use of the claimed invention, and the body of claim 36 fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II).
HOFMANN teaches a cleaning device (refiner 10, fig. 1, para. 0095) having an inlet (unlabeled inlet of refiner 10, see fig. 1) for jointly delivering plastic particles and a liquid (a mixture of plastic flakes/chips and water are delivered to refiner 10, para. 0095; see also claim 1), the cleaning device comprising:
a delivery funnel (container 16 or 18, which has a funnel shape, see fig. 1) comprising a funnel inlet and a funnel outlet (unlabeled inlet and outlet of container 16 or 18, see fig. 1); and
a delivery means positioned on the delivery funnel that is configure to connect to a liquid supply (top of container 16 or 18 is connected to water supply, see fig. 1, para. 0095), the delivery means is configured to discharge a liquid into the delivery funnel (water is supplied into container 16 or 18, see fig. 1, para. 0095).
HOFMANN’s funnel inlet is structurally fully capable of performing the recited function(s) of “connect to a supply for the plastic particles.” For example, inlet of container 16 or 18 is connected to a MKS supply (see fig. 1). Likewise, HOFMANN’s funnel outlet is structurally fully capable of performing the recited function(s) “connect to the inlet of the cleaning device.” For example, outlet of container 16 or 18 is connected to refiner 10 (see fig. 1).
HOFMANN does not explicitly teach: 
the delivery means is “a plurality of delivery nozzles extending into the delivery funnel and configured to connect to a liquid supply”; 
each nozzle is configured to discharge a liquid “jet,” wherein “at least one liquid jet is directed toward an inner wall of the delivery funnel at an angle relative to an axial direction of the delivery funnel to create a swirl of liquid to promote mixing of the plastic particles and the liquid in the delivery funnel”;
“wherein at least one of the plurality of delivery nozzles is pivotally coupled to the delivery funnel and configured to pivot relative to the delivery funnel to change a direction of the at least one liquid jet.”
As explained above, KRAMBROCK teaches a plurality of delivery nozzles extending into a delivery funnel and configured to connect to a liquid supply, wherein each nozzle is configured to discharge a liquid jet and at least one liquid jet is directed toward an inner wall of the delivery funnel at an angle relative to an axial direction of the delivery funnel to create a swirl of liquid so as to mix the supplied plastic particles and the liquid in the delivery funnel.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify HOFMANN to incorporate a plurality of delivery nozzles extending into a delivery funnel, wherein each nozzle is configured to discharge a liquid jet and at least one jet is directed toward an inner wall of the delivery funnel at an angle relative to an axial direction of the delivery funnel to create a swirl of liquid (as taught by KRAMBROCK), with reasonable expectation of supplying water to container 16 or 18, for at least two reasons. First, KRAMBROCK teaches that a plurality of nozzles extending into the delivery funnel can be used to create a spiral current (0038), which can help guide the solids (e.g., granules of plastic) to the funnel’s outlet (para. 0002, 0032). Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate KRAMBROCK’s teachings into HOFMANN. Second, all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. A plurality of nozzles extending into the delivery funnel, as incorporated into HOFMANN, would still serve the same function as before (e.g., supplying liquid), thus yielding predictable results.
In the resulting combination of HOFMANN and KRAMBROCK, the each delivery nozzle is structurally fully capable of discharge a liquid jet into the delivery funnel, at least one liquid jet is directed toward an inner wall of the delivery funnel at an angle relative to an axial direction of the delivery funnel to create a swirl of liquid to promote mixing of the plastic particles and the liquid in the delivery funnel, as explained above.
The combination of HOFMANN and KRAMBROCK does not explicitly teach: 
“wherein at least one of the plurality of delivery nozzles is pivotally coupled to the delivery funnel and configured to pivot relative to the delivery funnel to change a direction of the at least one liquid jet.”
As explained above, HARTMANN teaches a delivery nozzle that’s is pivotally coupled to a container wall (nozzle 16 is coupled to wall 46, wherein the nozzle is mounted on a swivel that’s lockable and rotatable 360 degrees), and the nozzle is structurally fully capable of pivoting relative to the container wall to change a direction of a liquid jet (the nozzle is rotatable 360 degrees). Moreover, by directing a jet toward the container wall, the nozzle can create a vortex (see col. 3 line 48-52, col. 5 line 14-17, fig. 7).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of HOFMANN and KRAMBROCK to make at least one delivery nozzle pivotally coupled to an inner wall of the delivery funnel (such that the nozzle(s) are capable of pivoting relative to the delivery funnel to change a direction of at least one liquid jet), with reasonable expectation of discharging liquid jets into the delivery funnel, for several reasons.
First, making something adjustable is considered obvious. See MPEP § 2144.04.V.D. In this case, making at least one delivery nozzle adjustable in its discharging direction would still achieve the predictable result of discharging a liquid jet toward an inner wall of the delivery funnel so as to create a swirl of liquid in the funnel. 
Second, a person having ordinary skill in the art would understand that making the nozzle(s) adjustable can yield the benefit of changing the direction of the swirl in the funnel. Indeed, KRAMBROCK already discloses that the swirl can be in a clockwise direction (see fig. 4) or a counterclockwise direction (see fig. 5), and that its invention is not limited to the embodiments shown or described (para. 0041).
Third, it’s well known in the nozzle art that a nozzle can be pivotally coupled to a container wall such that the nozzle can pivot relative to the container wall to change a direction of a liquid jet (see HARTMANN). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. At least one delivery nozzle pivotally coupled to the delivery funnel, as incorporated here, would still serve the same function as before (e.g., discharging a jet toward the container wall to create a swirl), thus yielding predictable results.
In the resulting combination of HOFMANN, KRAMBROCK, and HARTMANN, the at least one delivery nozzle pivotally coupled to the delivery funnel would be structurally fully capable of pivoting relative to the delivery funnel to change a direction of at least one liquid jet.
Regarding claim 37, the combination of HOFMANN, KRAMBROCK, and HARTMANN teaches the cleaning device according to claim 36. HOFMANN teaches wherein the cleaning device is a refiner (refiner 10, fig. 1, para. 0095).
Regarding claim 38, HOFMANN teaches a method for jointly delivering plastic particles and a liquid (plastic flakes/chips mixed with water, para. 0095; see also claim 1) into a cleaning device (the mixture is delivered to refiner 10, para. 0095; see also claim 1) for removing impurities from the plastic particles (the refiner cleans the plastic, para. 0013). HOFMANN’s method comprises:
supplying the plastic particles to an inlet of a delivery funnel (supplying plastic to container 16 or 18, fig. 1, para. 0095);
supplying the liquid to at least one delivery means (supplying water to one or two unlabeled openings on top of container 16 or 18, see fig. 1, para. 0095);
discharging a liquid from the at least one delivery means into the delivery funnel (supplying water into container 16 or 18, fig. 1, para. 0095) to mix the plastic particles with the liquid (mix water with plastic, fig. 1, para. 0095, claim 1);
mixing the plastic particles with the liquid in the delivery funnel to form a mixture (mixing in container 16 or 18, fig. 1, para. 0095, claim 1);
discharging the mixture of the plastic particles and the liquid from an outlet of the delivery funnel (unlabeled outlet of container 16 or 18, fig. 1) and into an inlet of the cleaning device (delivering the water-plastic mixture to refiner 10, fig. 1, para. 0095, claim 1).
HOFMANN does not explicitly teach : 
the delivery means is “a plurality of delivery nozzles”; 
discharging a liquid “jet” from “each of the plurality of delivery nozzles into the delivery funnel”; 
“wherein at least one liquid jet is directed towards an inner wall of the delivery funnel at an angle relative to an axial direction of the delivery funnel, wherein the plurality of delivery nozzles are positioned above a level of liquid present in the delivery funnel, wherein the plurality of delivery nozzles create a swirl of liquid”;
“wherein at least one of the plurality of delivery nozzles is pivotally coupled to the delivery funnel and configured to pivot relative to the delivery funnel to change a direction of at least one liquid jet.”
As explained above, KRAMBROCK teaches “a plurality of delivery nozzles”; discharging a liquid “jet” from “each of the plurality of delivery nozzles into the delivery funnel”; “wherein at least one liquid jet is directed towards an inner wall of the delivery funnel at an angle relative to an axial direction of the delivery funnel”; “wherein the plurality of delivery nozzles create a swirl of liquid.” 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify HOFMANN to incorporate a plurality of delivery nozzles and the step of discharging a liquid jet from each nozzle towards an inner wall of the delivery funnel at an angle relative to an axial direction of the delivery funnel to create a swirl of liquid (as taught by KRAMBROCK), with reasonable expectation of supplying water to container 16 or 18. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, a plurality of delivery nozzles and the step of discharging a liquid jet from each nozzle towards an inner wall of the delivery funnel at an angle relative to an axial direction of the delivery funnel to create a swirl of liquid, as incorporated into HOFMANN, would serve the same function as before (e.g., supplying liquid), thus yielding predictable results.
In the resulting combination of HOFMANN and KRAMBROCK, because the liquid is supplied to the nozzles and then supplied into the delivery funnel, at some point in time (e.g., as the funnel is getting filled up with liquid) the level of liquid in the delivery funnel would be below the nozzles (i.e., the nozzles would be positioned above a level of liquid present in the delivery funnel).
The combination of HOFMANN and KRAMBROCK does not explicitly teach: “wherein at least one of the plurality of delivery nozzles is pivotally coupled to the delivery funnel and configured to pivot relative to the delivery funnel to change a direction of at least one liquid jet.”
As explained above, HARTMANN teaches a delivery nozzle that’s is pivotally coupled to a container wall (nozzle 16 is coupled to wall 46, wherein the nozzle is mounted on a swivel that’s lockable and rotatable 360 degrees), and the nozzle is structurally fully capable of pivoting relative to the container wall to change a direction of a liquid jet (the nozzle is rotatable 360 degrees). Moreover, by directing a jet toward the container wall, the nozzle can create a vortex (see col. 3 line 48-52, col. 5 line 14-17, fig. 7).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of HOFMANN and KRAMBROCK to make at least one delivery nozzle pivotally coupled to an inner wall of the delivery funnel (such that the nozzle(s) are capable of pivoting relative to the delivery funnel to change a direction of at least one liquid jet), with reasonable expectation of discharging liquid jets into the delivery funnel, for several reasons.
First, making something adjustable is considered obvious. See MPEP § 2144.04.V.D. In this case, making at least one delivery nozzle adjustable in its discharging direction would still achieve the predictable result of discharging a liquid jet toward an inner wall of the delivery funnel so as to create a swirl of liquid in the funnel. 
Second, a person having ordinary skill in the art would understand that making the nozzle(s) adjustable can yield the benefit of changing the direction of the swirl in the funnel. Indeed, KRAMBROCK already discloses that the swirl can be in a clockwise direction (see fig. 4) or a counterclockwise direction (see fig. 5), and that its invention is not limited to the embodiments shown or described (para. 0041).
Third, it’s well known in the nozzle art that a nozzle can be pivotally coupled to a container wall such that the nozzle can pivot relative to the container wall to change a direction of a liquid jet (see HARTMANN). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. At least one delivery nozzle pivotally coupled to the delivery funnel, as incorporated here, would still serve the same function as before (e.g., discharging a jet toward the container wall to create a swirl), thus yielding predictable results.
Regarding claim 47, the combination of HOFMANN, KRAMBROCK, and HARTMANN teaches the cleaning device according to claim 36.
The combination does not explicitly teach the cleaning device comprises “at least four delivery nozzles,” wherein “at least four delivery nozzles . . . are configured to pivot relative to the delivery funnel to change a direction of each liquid jet discharged from the at least four delivery nozzles.”
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of HOFMANN, KRAMBROCK, and HARTMANN to incorporate at least four delivery nozzles, wherein “at least four delivery nozzles are configured to pivot relative to the delivery funnel to change a direction of each liquid jet discharged from the at least four delivery nozzles, with reasonable expectation of supplying liquid into the delivery funnel. Duplication of parts is considered. See MPEP § 2144.04.VI.B. As explained above, the combination already teaches a plurality of nozzles, wherein at least one nozzle can be pivotally coupled to the delivery funnel and configured to pivot relative to the delivery funnel. In this case, having at least four nozzles would still achieve the predictable result of supplying liquid into the delivery funnel. In the resulting modification, each nozzle can be pivotally coupled to the delivery funnel such that the at least four delivery nozzles can pivot relative to the delivery funnel to change a direction of each liquid jet discharged from the at least four delivery nozzles.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of HOFMANN, KRAMBROCK, and HARTMANN (as applied to claim 38), in view of BRAZELTON.
Regarding claim 41, the combination of HOFMANN, KRAMBROCK, and HARTMANN teaches the method according to claim 38. 
The combination does not explicitly teach wherein at least one liquid jet is discharged directly into the outlet of the delivery funnel.
As explained above, BRAZELTON teaches at least one liquid jet is discharged directly into the outlet of the delivery funnel. Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of HOFMANN, KRAMBROCK, and HARTMANN to discharge at least one liquid jet directly into the outlet of the delivery funnel (as taught by BRAZELTON), with reasonable expectation of injecting water into the funnel, for at least two reasons. First, it’s well known in the art to have at least one delivery nozzle discharge at least one liquid jet directly into the outlet of the delivery funnel; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Second, BRAZELTON teaches that such configuration of the nozzle can create a venturi effect to draw material downwardly into the swirling stream of water (col. 7 line 50-54). Thus, a person having ordinary skill in the art would’ve been motivated to incorporate having at least one delivery nozzle discharge at least one liquid jet directly into the outlet of the delivery funnel.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of HOFMANN, KRAMBROCK, and HARTMANN (as applied to claim 38), and in further view of RICHARDSON.
Regarding claim 42, the combination of HOFMANN, KRAMBROCK, and HARTMANN teaches the method according to claim 38. The combination teaches wherein the plastic particles are supplied from a supply reservoir containing plastic particles (supplied from MKS supply, see HOFMANN at fig. 1, para. 0095), and wherein the supply reservoir is configured to connect to the inlet of the delivery funnel (the MKS supply is connected to inlet of container 16 or 18, see HOFMANN at fig. 1, para. 0095).
The combination does not explicitly teach: rotatably driven supply brushes configured to guide the plastic particles into the inlet of the delivery funnel.
As explained above, RICHARDSON teaches rotatably driven supply brushes (paddles 39 which are rotatably driven, see fig. 4, col. 5 line 22-26) positioned within the supply reservoir (within hopper 11, fig. 3-4). A person having ordinary skill in the art would understand paddles 39 can push plastic particles downward. As explained above, it would’ve been obvious to a person having ordinary skill in the art to incorporate rotatably driven supply brushes positioned within the supply reservoir (as taught by RICHARDSON), with reasonable expectation of supplying plastic, so as to help control the supply of plastic flakes (col. 5 line 2-6).

Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of HOFMANN, KRAMBROCK, and HARTMANN (as applied to claim 38), and in further view of BACHER.
Regarding claim 43, the combination of HOFMANN, KRAMBROCK, and HARTMANN teaches the method according to claim 38. As explained above, KRAMBROCK teaches obtaining the optimum ratio of liquid to solid in the delivery funnel, and controlling the supply of the plastic particles and the supply of liquid to the delivery nozzles. Indeed, KRAMBROCK teaches measuring data pertaining to at least one parameter of the method (see para. 0035, monitoring the level of liquid inside the delivery funnel).
The combination does not explicitly teach: controlling at least one of a supply of the plastic particles and a supply of the liquid to the plurality of delivery nozzles “based on the measured data.”
As explained above, BACHER teaches a delivery funnel (hopper 24 or 91, fig. 1 & 9; para. 0028, 0048; claim 5), at least one measuring device that measure the level/amount of plastics material inside the delivery funnel (level probes 34 or 90, fig. 1 & 9; para. 0028, 0048), and the supply of the plastic particles is controlled based on the measured data (controlling level of plastics material in hopper based on signal from probes 34 or 90, para. 0028, 0032, 0034, 0037, 0040, 0043-44, 0048-49). As explained above, it would’ve been obvious to a person having ordinary skill in the art to incorporate at least one measuring device configured to measure data pertaining to at least one parameter of the method and controlling the supply of plastic particles based on the measured data (as taught by BACHER), with reasonable expectation of controlling the level/amount of plastics material inside the delivery funnel. Also, it would’ve be obvious to control both the supply of plastic particles and the supply of liquid (see KRAMBROCK), with reasonable expectation of obtaining an optimum ratio of liquid to solid inside the delivery funnel.
Regarding claim 44, the combination of HOFMANN, KRAMBROCK, HARTMANN, and BACHER teaches the method according to claim 43. As explained above, the combination teaches at least one measuring device configured to measure a fill level in the outlet of the delivery funnel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714